DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Amendment
The Amendment filed 06/02/2022 has been entered.  Claims 1-5, 7, 15-20, and 22-24 remain pending in the application.  Claims 6, 8-14, and 21 have been canceled.  New claim(s) 25 has been added.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-5, 7, 15-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinman et al. (WO 2017179052 A1), from IDS.
Regarding claim 1, Sheinman teaches a system for building a three dimensional green compact (which reads upon “a system comprising: a three-dimensional (3D) printer”, as recited in the instant claim; abstract).  Sheinman teaches that the system includes a building tray, a 3D printer for printing a mask pattern, a powder dispenser with spreader for applying powdered material over the mask, a first compaction unit for compacting the layers (which reads upon “a print bed comprising an inert material; a first printhead configured to bulk deposit a first powder on the print bed”, as recited in the instant claim; page 10, lines 22-33; the instant specification [0026] states that printheads 120 and 130 may be any 3D printing or additive manufacture printheads known in the art, or any other appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; a powder dispenser with spreader is an appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; accordingly the art, a powder dispenser with spreader, reads on the claim, a first printhead configured to deposit a first powder on the print bed).  Sheinman is silent regarding the building tray comprising a reactive substance or being involved in any reactions (inert).  Sheinman teaches that the 3D printer includes inkjet printing heads assembled on a scanning printing block that moves over the building tray to scan the layer during printing (which reads upon “a second printhead configured to pattern-deposit a second powder on the print bed”, as recited in the instant claim; page 12, line 21 – page 13, line 2; inkjet printing heads are capable of printing using an ink which contains a powder, thus the art reads on the claim).  Sheinman teaches that printer controller 37 together with system controller 300 control timing for depositing material 32 (which reads upon “a control unit configured to control the 3D printing of an object”, as recited in the instant claim; page 17, lines 8-16 and page 18, lines 8-20).  Sheinman teaches that “controller 300 includes and/or is associated with memory and processing ability” (which reads upon “the control unit comprising a processor and one or more memory units”, as recited in the instant claim; page 16, lines 3-17).  Sheinman teaches that “the mask pattern is defined by mask data 39 that is typically stored in memory, and that the mask data is generated by a computer aided design (CAD) software program or the like” (which reads upon “the one or more memory units storing a plurality of instructions” in the instant claim; page 17, lines 1-7; memory is programable).  Sheinman teaches three dimensional (3D) printing with layers of powdered material and, more particularly, but not exclusively, to 3D printing of metal objects with powdered metal (the first powder comprising a first melting temperature) as the building material (layers are powder; page 1, lines 11-14).  Sheinman teaches that the system for building a three dimensional green compact comprises a printing station configured to print a mask pattern on a building surface, wherein the mask pattern is formed with a solidifiable material; a powder delivery station configured to apply a layer of powder material on the mask pattern; a die compaction station for compacting the layer of powder material and the mask pattern; and a stage configured to repeatedly advance a building tray to each of the printing station, the powder delivery station and the die compaction station to build a plurality of layers that together form the three dimensional green compact (which reads upon “wherein the layers of the first powder and second powder form a greenware that is surrounded by an excess of the first powder”, as recited in the instant claim; page 3, lines 14-22).  Sheinman teaches that the compaction unit includes a hydraulic press (which reads upon “a hydraulic press configured to compress the greenware to form a compressed greenware that is surrounded by an excess of compressed first powder”, as recited in the instant claim; page 13, lines 3-16).  Sheinman teaches that the system additionally includes a second compacting station, and a furnace sintering station for compacting and then sintering the multiple layers at the termination of the layer building process, respectively (page 10, line 33 – page 11, line 7).  Sheinman teaches that the furnace (kiln) sintering is typically applied after a final compaction stage (which reads upon “a kiln configured to: heat the compressed greenware to a reaction temperature to form an object”, as recited in the instant claim; page 14, lines 31-32).  Regarding the limitations, the second powder being a different powder from the first powder, the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material, the system of Sheinman uses two different printheads and thus is capable of providing two different powder materials, thus the structural limitations of the claim are met.  Regarding limitations recited in claim 1, which are directed to the materials worked upon by the system, e.g., the second powder being a different powder from the first powder, the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material, a greenware that is surrounded by an excess of the first powder, a compressed greenware that is surrounded by an excess of compressed first powder; and heat the object surrounded by the excess of the first powder to a melting temperature, wherein the object comprising a second melting temperature that is higher than the first melting temperature of the first powder, and limitations directed to the manner of operating a disclosed device .e.g., the one or more memory units storing a plurality of instructions, the instructions comprising: a first instruction for the first printhead to deposit a first layer of the first powder on the print bed, the first powder comprising a first melting temperature; and a second instruction for the second printhead to deposit a second layer of the second powder on the print bed, heat the compressed greenware to a reaction temperature to form the object, the object comprising a second melting temperature that is higher than the first melting temperature of the first powder; and heat the object surrounded by the excess of the first powder to a temperature that is at least the first melting temperature of the first powder but is less than the second melting temperature of the object, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  It has been held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.  See MPEP §§ 2114 II, 2114 IV, and 2115.  Here, the memory of Sheinman is programmable, page 17, lines 1-7.  Accordingly, the art reads on the claim.  
Regarding claim 2, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 2, which are directed to the materials worked upon by the system, e.g., wherein the excess of the first powder is configured to structurally support the object as it is formed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  However, Sheinman teaches that the object is extracted from the green compact by removing the surrounding supporting regions, also referred to as support or supporting areas or sections (page 3, lines 3-13).  
Regarding claim 3, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 3, which are directed to the materials worked upon by the system, e.g., wherein the excess of the first powder is configured to protect the formation of the object from contamination by an atmosphere in the kiln, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 4, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 4, which are directed to the materials worked upon by the system, e.g., the first powder comprises the first metal material; the second powder comprises the second metal material; and the object comprises an intermetallic material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 5, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 5, which are directed to the materials worked upon by the system, e.g., the first powder comprises the metal material; the second powder comprises the carbon material; and the object comprises a metal carbide ceramic, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 7, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claim 7, which are directed to the materials worked upon by the system, e.g., wherein the greenware is formed without a binder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 15, Sheinman teaches a system for building a three dimensional green compact (which reads upon “a three-dimensional (3D) printer”, as recited in the instant claim; abstract).  Sheinman teaches that the system includes a building tray, a 3D printer for printing a mask pattern, a powder dispenser with spreader for applying powdered material over the mask, a first compaction unit for compacting the layers (which reads upon “a print bed comprising an inert material and a first printhead configured to bulk deposit a first powder”, as recited in the instant claim; page 10, lines 22-33; the instant specification [0026] states that printheads 120 and 130 may be any 3D printing or additive manufacture printheads known in the art, or any other appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; a powder dispenser with spreader is an appropriate apparatus suitable for depositing layers of powder in known powder deposition 3D printing or additive manufacture techniques; accordingly the art, a powder dispenser with spreader, reads on the claim, a first printhead configured to bulk deposit a first powder).  Sheinman is silent regarding the building tray comprising a reactive substance or being involved in any reactions (inert).  Sheinman teaches that the 3D printer includes inkjet printing heads assembled on a scanning printing block that moves over the building tray to scan the layer during printing (which reads upon “a second printhead configured to pattern-deposit a second powder”, as recited in the instant claim; page 12, line 21 – page 13, line 2; inkjet printing heads are capable of printing using an ink which contains a powder, thus the art reads on the claim).  Sheinman teaches that printing head 35 is stationary and printer controller 37 together with system controller 300 control timing for depositing material 32 as tray 200 advances under printing head 35 (which reads upon “a control unit configured to control the 3D printing of an object; page 17, lines 8-16 and page 18, lines 8-20).  Sheinman teaches that “controller 300 includes and/or is associated with memory and processing ability” (which reads upon “the control unit comprising a processor and one or more memory units”, as recited in the instant claim; page 16, lines 3-17).  Sheinman teaches that “the mask pattern is defined by mask data 39 that is typically stored in memory, and that the mask data is generated by a computer aided design (CAD) software program or the like” (which reads upon “the one or more memory units storing a plurality of instructions” in the instant claim; page 17, lines 1-7; memory is programable).  Sheinman teaches three dimensional (3D) printing with layers of powdered material and, more particularly, but not exclusively, to 3D printing of metal objects with powdered metal (which reads upon “the first powder comprising a first melting temperature”, as recited in the instant claim) as the building material (layers are powder; page 1, lines 11-14).  Sheinman teaches that the system for building a three dimensional green compact comprises a printing station configured to print a mask pattern on a building surface, wherein the mask pattern is formed with a solidifiable material; a powder delivery station configured to apply a layer of powder material on the mask pattern; a die compaction station for compacting the layer of powder material and the mask pattern; and a stage configured to repeatedly advance a building tray to each of the printing station, the powder delivery station and the die compaction station to build a plurality of layers that together form the three dimensional green compact (which reads upon “wherein: the layers of the first powder and the second powder form a greenware”, as recited in the instant claim; page 3, lines 14-22).  Sheinman teaches that the compaction unit includes a hydraulic press (which reads upon “the greenware is configured to be compressed in a hydraulic press to form a compressed greenware”, as recited in the instant claim; page 13, lines 3-16).  Sheinman teaches that the system additionally includes a second compacting station, and a furnace sintering station for compacting and then sintering the multiple layers at the termination of the layer building process, respectively (page 10, line 33 – page 11, line 7).  Sheinman teaches that the furnace (kiln) sintering is typically applied after a final compaction stage (which reads upon “the compressed greenware is configured to be heated in a kiln to a reaction temperature to form an object surrounded by the excess of compressed first powder”, as recited in the instant claim; page 14, lines 31-32).  Regarding the limitations, the second powder being a different powder from the first powder, the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material, the system of Sheinman uses two different printheads and thus is capable of providing two different powder materials, thus the structural limitations of the claim are met.  Regarding limitations recited in claim 15, which are directed to the materials worked upon by the system, e.g., the second powder being a different powder from the first powder, the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material, wherein: the layers of the first powder and the second powder form a greenware that is surrounded by an excess of the first powder; the greenware is configured to be compressed in a hydraulic press to form a compressed greenware that is surrounded by an excess of compressed first powder; the compressed greenware is configured to be heated in a kiln to a reaction temperature to form an object surrounded by the excess of the compressed first powder; the object comprising a second melting temperature that is higher than the first melting temperature of the first powder, the object surrounded by the excess of the compressed first powder is configured to be heated in the kiln to a temperature that is at least the first melting temperature of the first powder but is less than the second melting temperature of the object, and limitations directed to the manner of operating a disclosed device .e.g., the one or more memory units storing a plurality of instructions, the instructions comprising: a first instruction for the first printhead to deposit a first layer of the first powder on the print bed and a second instruction for the second printhead to deposit a second layer of the second powder on the print bed; it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  It has been held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.  See MPEP §§ 2114 II, 2114 IV, and 2115.  Here, the memory of Sheinman is programmable, page 17, lines 1-7.  Accordingly, the art reads on the claim.  
Regarding claim 16, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 16, which are directed to the materials worked upon by the system, e.g., wherein the excess of the compressed first powder is configured to structurally support the object as it is formed, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  However, Sheinman teaches that the object is extracted from the green compact by removing the surrounding supporting regions, also referred to as support or supporting areas or sections (page 3, lines 3-13).  
Regarding claim 17, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 17, which are directed to the materials worked upon by the system, e.g., wherein the excess of the compressed first powder is configured to protect the formation of the object from contamination by an atmosphere in the kiln, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 18, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 18, which are directed to the materials worked upon by the system, e.g., the first powder comprises the first metal material; the second powder comprises the second metal material; and the object comprises an intermetallic material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 19, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 19, which are directed to the materials worked upon by the system, e.g., the first powder comprises the metal material; the second powder comprises the carbon material; and the object comprises a metal carbide ceramic, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Regarding claim 20, Sheinman teaches the printer of claim 15 as stated above.  Regarding limitations recited in claim 20, which are directed to the materials worked upon by the system, e.g., wherein the greenware is formed without a binder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115. 
Regarding claims 23-24, Sheinman teaches the system of claim 1 as stated above.  Regarding limitations recited in claims 23-24, which are directed to the materials worked upon by the system, e.g., wherein the first powder comprises aluminum; and the second powder comprises titanium or the first powder comprises titanium; and the second powder is a carbon-based powder, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheinman et al. (WO 2017179052 A1), from IDS, as applied to claim 1 above, and further in view of Badiru et al., Additive Manufacturing Handbook, CRC Press, pp 132 & 255-56, May 2017.
Regarding claims 22 and 25, Sheinman teaches the method of claim 1 as stated above.  Sheinman teaches that the compaction unit includes a hydraulic press (page 13, lines 3-16).  Sheinman is silent regarding wherein the print bed and the hydraulic press are within a workbox.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Enclosing a powder bed additive manufacturing apparatus in an enclosure, i.e., a workbox, is well known in the art.  Badiru teaches that powder bed systems are used in enclosed chambers (page 217).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an enclosure to the system of Sheinman, as taught by Badiru to ensure that the powder is contained.  One of ordinary skill in the art would use an additive manufacturing apparatus contained in an enclosure because commercially available devices include an enclosure, see FIG. 13.2 of Badiru.  Additionally, some metal powders are hazardous or flammable, and containment is important for the safety of the operators of the additive manufacturing apparatus.  Additionally, some metal powders are expensive, and containment is important for economic reasons.  Regarding limitations recited in claim 22, which are directed to the materials worked upon by the system, e.g., wherein the greenware formed from the layers of the first powder and second powder is formed within the workbox, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.  Applicant argues that Sheinman fails to disclose at least the following limitations recited in amended Claim 1 (emphasis added): a control unit configured to control the 3D printing of an object, the control unit comprising a processor and one or more memory units, the one or more memory units storing a plurality of instructions, the plurality of instructions comprising: a first instruction for the first printhead to deposit a first layer of the first powder on the print bed, the first powder comprising a first melting temperature; and a second instruction for the second printhead to deposit a second layer of the second powder on the print bed, the second powder being a different powder from the first powder, wherein: the first powder comprises a first metal material and the second powder comprises a second metal material; or the first powder comprises a metal material and the second powder comprises a carbon material (remarks, pages 7-8).  Applicant argues that amended Claim positively recites "one or more memory units storing a plurality of instructions" and then positively recites that the plurality of stored instructions comprises "a first instruction for the first printhead to deposit a first layer of the first powder on the print bed, the first powder comprising a first melting temperature; and a second instruction for the second printhead to deposit a second layer of the second powder on the print bed, the second powder being a different powder from the first powder" (remarks, page 9).  Applicant further argues that Sheinman does not disclose these limitations and the Office Action does not point to anywhere in Sheinman for these limitations (remarks, page 9).  This is not found convincing because Sheinman teaches that “controller 300 includes and/or is associated with memory and processing ability” (which reads upon “the control unit comprising a processor and one or more memory units”, as recited in the instant claim; page 16, lines 3-17).  Sheinman teaches that “the mask pattern is defined by mask data 39 that is typically stored in memory, and that the mask data is generated by a computer aided design (CAD) software program or the like” (which reads upon “the one or more memory units storing a plurality of instructions” in the instant claim; page 17, lines 1-7; memory is programable).  Applicant argues that furthermore, positively reciting specific instructions that are stored in one or more memory units, as amended Claim 1 now recites, is not a "manner of operating a disclosed device" as alleged by the Office Action (remarks, page 9).  This is not found convincing because it has been held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.  See MPEP §§ 2114 II, 2114 IV, and 2115.  Here, the memory of Sheinman is programmable, page 17, lines 1-7.  Programmable reads on instructions stored in memory.  Accordingly, the art reads on the claim.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733